Exhibit Certification of Chief Financial Officer Anheuser-Busch Companies, Inc. Form 10-K/A for the Year Ended December 31, 2007 Pursuant to 18 U.S.C. §1350, as adopted Pursuant to §906 of the Sarbanes-Oxley Act of 2002 I am the Vice President and Chief Financial Officer of Anheuser-Busch Companies, Inc., a Delaware corporation (the “Company”).I am delivering this certificate in connection with the Form 10-K/A of the Company for the year ended December 31, 2007 and filed with the Securities and Exchange Commission (“Form 10-K/A”). Pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form 10-K/A fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-K/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 25, 2008 /s/ W. Randolph Baker W. Randolph Baker Vice President and Chief Financial Officer Anheuser-Busch Companies, Inc.
